NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAUN ROBINSON,                                 No.    16-35644

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01071-RAJ

 v.
                                                MEMORANDUM*
UNIVERSITY OF WASHINGTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Shaun Robinson appeals pro se from the district court’s summary judgment

in his action under Title IX and 42 U.S.C. § 1983, alleging gender discrimination.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Colwell v.

Bannister, 763 F.3d 1060, 1065 (9th Cir. 2014). We may affirm on any basis

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supported by the record. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d

1114, 1121 (9th Cir. 2013). We affirm.

      The district court properly granted summary judgment on Robinson’s Title

IX claims because Robinson failed to raise a genuine dispute of material fact as to

whether defendants discriminated against him on the basis of his sex. See 20

U.S.C. § 1681(a) (prohibiting, with certain exceptions, discrimination on the basis

of sex by an education program receiving federal financial assistance); Pac. Shores

Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1158 (9th Cir. 2013)

(discussing summary judgment on a disparate treatment claim); Stout v. Potter, 276

F.3d 1118, 1121-22 (9th Cir. 2002) (discussing summary judgment on a disparate

impact claim).

      Summary judgment on Robinson’s equal protection claim was proper

because Robinson failed to raise a genuine dispute of material fact as to whether he

suffered intentional discrimination on the basis of his sex. See Serrano v. Francis,

345 F.3d 1071, 1081-82 (9th Cir. 2003) (requirements for equal protection claim

based on membership in a protected class).

      The district court did not abuse its discretion by denying Robinson’s

requests to strike defendants’ declarations because Robinson failed to establish a

                                         2                                    16-35644
basis for excluding the declarations. See Fonseca v. Sysco Food Servs. of Ariz.,

Inc., 374 F.3d 840, 845 (9th Cir. 2004) (standard of review).

      Robinson’s motion to waive the requirement of filing paper copies of the

excerpts of record (Docket Entry No. 7) is granted.

      AFFIRMED.




                                         3                                  16-35644